Citation Nr: 0402831	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
low back disability.  The veteran perfected a timely appeal 
of this determination to the Board.

In August 1998, the veteran appeared at a hearing at the RO 
conducted by a former Board Member (now know as a Veterans 
Law Judge).  Thereafter, when this matter was previously 
before the Board in December 1998 and September 2000, it was 
remanded to the RO for further development.  

When this matter was again before the Board in August 2002, 
the Board determined further development was necessary, and 
in November 2002, the veteran was afforded a VA spine 
examination.  The September 2002 examination was conducted 
pursuant to the authority granted to the Board by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2) (2002).  

In April 2003, the Board informed the veteran that the 
Veterans Law Judge who conducted the August 1998 hearing was 
no longer employed by the Board, and indicated that he was 
entitled to another hearing.  The Board informed him that if 
he did not respond within 30 days of the date of the letter, 
it would assume he did not wish to appear at a second 
hearing.  Because the veteran failed to respond, and the 
Board will proceed with the consideration of his case, and in 
June 2003, remanded it for further development and 
adjudication.  Because the denial of service connection for 
low back disability has been confirmed and continued, the 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Mechanical low back pain had its onset during service.


CONCLUSION OF LAW

Mechanical low back pain was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for low back disability and that the 
requirements of the VCAA have been satisfied.

In January 1995, November 2000 and November 2002, the veteran 
was afforded VA spine examinations to determine the nature 
and extent of his low back disability and to obtain an 
opinion as to the etiology of this condition.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, the examiner 
who prepared the November 2000 VA examination report drafted 
a January 2001 addendum to that report.  VA has also 
associated records of the veteran's private treatment for low 
back problems, dated since April 1990.  He and his 
representative have been provided with a statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In an August 2001 RO letter and January 2003 Board 
letter, as well as in the June 2003 remand, VA notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  By 
way of these communications, VA gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a fourth remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
action in granting service connection for mechanical low back 
pain and the extensive record on appeal, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran essentially 
asserts that service connection is warranted for low back 
disability because he initially had the onset of low back 
symptoms during service and that the condition has been 
chronic since that time.  

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from low back disability, the Board 
will focus on the evidence that relates to whether this 
condition was incurred in or aggravated by disease or injury 
that took place during the veteran's military service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

The service medical records show that at service entry, the 
veteran reported having scoliosis and the examiner indicated 
that he veteran had a "history of lower back pain."  These 
records reflect that during service the veteran was seen for 
complaints of low back pain and was diagnosed as having 
mechanical low back pain.

In January 1995, three months subsequent to his discharge 
from active duty, the veteran was afforded a VA spine 
examination.  During the examination, the veteran reported 
that he had injured his low back during training exercises, 
and following his physical examination of the veteran, the 
examiner diagnosed him as having chronic musculoskeletal low 
back pain.

In August 1998, the veteran testified at a hearing held 
before a former Veterans Law Judge at the local VA office.  
During the hearing, he reported that he had no back problems 
prior to service; he also acknowledged that he knew he had a 
slight curvature of his spine.  The veteran indicated that he 
was in a motor vehicle accident prior to his period of active 
duty and reported that he was not hospitalized as a result of 
that incident, and had played four years of high school 
football prior to entering the military shortly thereafter.  
The veteran added that during training he heard a "snap" in 
his back and that he had had low back pain since that time.

Private medical records, dated from April 1990 to March 1999, 
reflect that the veteran was not seen for low back complaints 
prior to service, but that he has been seen for treatment of 
this condition on numerous occasions since his discharge.  
These medical records show that he has been diagnosed as 
having mechanical low back pain; musculoskeletal lumbar 
strain; and low back pain secondary to strain. 

In November 2000, the veteran was afforded another formal VA 
spine examination.  At the outset of the examination, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  Following his physical examination of the veteran, 
he diagnosed him as having mechanical low back pain of a 
myofascial origin.  Thereafter, in a January 2001 addendum 
the report, the examiner stated that the veteran's scoliosis 
was a developmental condition and it had not increased during 
service or since that time.

Finally, in November 2002 the veteran was afforded a third 
formal VA spine examination.  During the examination he 
reiterated that he had chronic low back pain since hearing a 
"pop" during basic training exercises.  The examiner 
reviewed the veteran's medical records, including X-rays, and 
reported that he had a "very minimal curve" in his low back 
that had not progressed.  The examiner diagnosed the veteran 
as having mechanical low back pain that was unlikely related 
to his scoliosis.

In light of the foregoing, the Board finds that service 
connection is warranted for mechanical low back pain.  In 
reaching this determination, the Board notes that the veteran 
was seen during service for mechanical low back pain, and 
that he was diagnosed since that time as having a chronic low 
back disability, variously assessed by private and VA 
examiners as mechanical low back pain; musculoskeletal lumbar 
strain; low back pain secondary to strain; and chronic 
musculoskeletal low back pain.  Further, the VA examination 
reports, dated since January 1995, just a few months 
following the veteran's discharge from active duty, confirm 
the continuity of the veteran's low back symptoms.  Moreover, 
the Board notes that the November 2000 examiner indicated 
that the veteran's low back pain was of a myofascial origin, 
and not due to his scoliosis; that impression was shared by 
the examiner who performed the November 2002 VA spine 
examination, who opined that it was unlikely that the 
veteran's mechanical low back pain was related to his 
scoliosis.  Thus, in the absence of any contradictory medical 
opinion addressing the etiology of onset of this disorder, 
and with the resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
his claim of entitlement to service connection for mechanical 
low back pain.  




ORDER

Service connection for low back strain is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



